Suit by appellee against appellant for divorce. After alleging marriage and the jurisdictional facts, the grounds alleged for divorce are substantially, "defendant is of a violent and rude disposition and of intemperate habits; that in violation of his marriage vow he commenced a series of outrageous conduct, gross cruelties, and excesses towards plaintiff, so as to render their living together as husband and wife wholly unsupportable. And particularly, that on the 19th day of March, 1889, as on sundry and divers days and occasions theretofore, he returned to their home, and without provocation abused her in the vilest terms, impugning her chastity, and using language unfit for repetition; that he then, as repeatedly before, threatened the life of plaintiff and their children; and that for fear of great bodily harm she was compelled to flee from her home and secure shelter with her parents, carrying her children with her, where they have resided ever since, abandoned by defendant, and left to their own resources or to the charity of their relatives. That for two years thereafter the defendant contributed a small amount to support their children, but for more than three years past the defendant has left and abandoned plaintiff and her children altogether, without support or without intention of returning."
The defendant answered by a general denial, and specially, that plaintiff voluntarily abandoned him and their homestead and took up her abode, with his children, at the home of plaintiff's parents, and then joined defendant in the sale of their homestead, knowing that he could not live with her at the house of her parents. That he yielded to her all the proceeds of their homestead, and thereafter at plaintiff's request paid to her the sum of $30 per month, upon her promise to return to his bed and board at an early day.
The evidence shows that plaintiff and defendant were married in 1883, and as the issue of the marriage have three children. *Page 186 
The testimony upon the plaintiff's alleged grounds for a divorce is as follows: Her father, William Heurmann, testified: "For the past five years they [referring to plaintiff and her children] have lived at my residence, separate and apart from defendant. My daughter lived on Guenther street, about 500 yards from me. I was not at my home when my daughter arrived. I came in a few minutes afterward, and found her crying in my wife's company. She was very excited, and stated to me that she had to leave defendant and could not live with him any longer, as he had followed her with a pistol in his hand, threatening to shoot her. It was in the evening, about the middle of March, 1889. They separated at that time, and she has been at my house ever since. She didn't want to go back to him. The defendant came in afterwards and wanted to see her. I went to the house of defendant and plaintiff on several occasions, having been sent for by my daughter, and found that they had been quarreling and he had been mistreating her. She has been living at my house ever since, separate from defendant. She has not received any support whatever from defendant for the last three years prior to the filing of this suit. Having asked the defendant if he had threatened to kill my daughter and her children, and since he did not deny that he had, I told him not to show his face at my house again. He never returned. If he had, I would not have allowed him in. I remember their homestead place, and about the sale of it. It was sold after their separation by general agreement. My daughter came to my house after the separation in March. The sale of the homestead was made the following May. I received the proceeds of the sale, partly in cash and balance in vendor's lien notes. I regard that as her funds, and claim them as such. The notes were all paid. I received it [the proceeds of the sale of the homestead] for her benefit."
We can not bring ourselves to believe that this testimony is sufficient to sustain the decree of divorce which was granted to appellee. A divorce may be decreed "when either the husband or wife is guilty of excesses, cruel treatment, or outrages toward the other, if such ill treatment is of such a nature as to render their living together unsupportable;" and "in favor of the wife, where the husband shall have left her for three years with intention of abandonment, or when he shall have abandoned her and lived in adultery with another woman." Rev. Stats., art. 2861. Our statutes require, in suits for divorce, that the decree of the court shall be rendered upon full and satisfactory evidence, independent of the confession or admission of either party." Rev. Stats., art. 2863. The statement of appellee to her father, that appellant had followed her with a pistol in his hand threatening to shoot her, is purely hearsay, and can not be considered as evidence. Declarations which are admissible as evidence are distinguishable from hearsay by their connection with the principal fact under investigation, and must be contemporaneous with the main fact, and so connected with it as to illustrate its character. Greenl. on Ev., sec. 108. *Page 187 
The main facts to be established in this case were those alleged, as grounds for divorce, in the appellee's petition, and there must have been some proof of their existence before it could be shown that declarations were contemporaneous with them or illustrative of their character. Stripped of the declarations of the appellee, no facts pertinent to the issue are shown, except that she had left the home of herself and husband and went to her father's house, and was found there by her father, excited and crying, a few minutes afterwards. The failure of appellant to say anything when asked by his wife's father if he had threatened to kill his daughter and her children, can hardly be considered as an admission that he had made such threat. But if it should be taken as such admission, it could not be considered as evidence upon which a divorce could be decreed.
Without commenting further upon the evidence, it is sufficient to say that it does not prove that appellant left his wife at all, but that she left him.
The evidence being insufficient to support the decree rendered by the trial court, it is reversed, and judgment is here rendered refusing the divorce, and against the appellee for costs.
Reversed and rendered.
                    ON MOTION FOR REHEARING.